DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 11/02/17 are accepted.

Examiner’s Note - 35 USC § 112
Please note that claim 25 discloses, “A computer program stored in a non-transitory memory …” However, the applicant’s specification never explicitly uses the term “memory.” Nonetheless, page 6, lines 20-23 of the applicant’s specification state, “The computer program product comprises a program code on a computer readable medium for executing the method according to the present disclosure. The computer readable medium is in one example a non-volatile medium.” The examiner construed the “non-volatile medium” to be adequate support for the claim’s “non-transitory memory,” since, in the context of the invention, one of ordinary skill in the art would understand that the non-volatile medium can refer to a memory. Therefore, no 112(a) rejection was made.

Allowable Subject Matter
Claims 1-12, 14-17, 20-23, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:

each of the MEMS-IMU arrangements comprising a triaxial accelerometer and a triaxial gyroscope and each of the MEMS-IMU arrangements being arranged to obtain measurement results of angular rates and accelerations of the surveying head, and transmission device arranged to transmit information relating to the obtained measurement results to the analyzing unit, the transmitted information relating to the measurement results comprising information relating to three degrees of acceleration and three degrees of angular rate measured by each MEMS-IMU arrangement
the analyzing unit is arranged to receive and analyse said transmitted information relating to the measurement results from the plurality of MEMS-IMU arrangements so as to calculate a combined measurement result comprising combined angular rates and accelerations calculated based on the measured angular rates and accelerations from each MEMS-IMU arrangement out of the plurality of MEMS-IMU arrangements, the combined measurement result is calculated by averaging the accelerations and angular rates from the different MEMS-IMU arrangements
In the applicant’s argument of 07/19/21, the applicant argued:

    PNG
    media_image1.png
    435
    601
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    619
    media_image2.png
    Greyscale

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugiura (US PgPub 20070289373) discloses an apparatus and method for downhole dynamics measurements.
Sugiura (US PgPub 20130124095) discloses downhole dynamics measurements using rotating navigation sensors.
Kang J., Wang B., Hu Z., Wang R., & Liu T. (2009). Study of Drill Measuring System Based on MEMS Accelerative and Magnetoresistive Sensor. The Ninth International Conference on Electronic Measurement & Instruments, 2-112 – 2-116.
Estes R.A. & Epplin D.M. (2000). Development of a Robust Gyroscopic Orientation Tool for MWD Operations. Paper prepared for presentation at the 2000 SPE Annual Technical Conference and Exhibition held in Dallas, Texas, 1-4 October 2000, 1-13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        10/22/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862